DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/644,286, filed on 09/16/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song (US 2002/0012395 A1) in view of Regunathan (US 2005/0053158 A1).
Regarding Claim 1, Song discloses a method (e.g. Fig. 7), comprising: determining by a processing module (e.g. Fig. 2A Rate Control Apparatus and Paragraph [0040]), a number of encoded pictures in a set of pictures that includes a picture (e.g. abstract, Paragraph [0017]); determining, by the at least one processor, an encoding status of a pre-selected number of pictures preceding the picture (e.g. abstract, Paragraph [0017], pre-set number of input frames is account for an encoding status of the picture); determining, by the at least one processor, a skip assessment of the picture (e.g. Fig. 7 Step 1700 and Paragraph [0081]); and in response to one of the skip assessment and the encoding status (e.g. Fig. 7 Step 1700 and Paragraph [0081], said determining whether a picture is to be encoded based on at least one of the following two status, the skip assessment is disclosed in Fig. 7 Step 1700 and Paragraph [0081].), encoding, by the at least one processor, a plurality of video data associated with the picture based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]).
Although Song discloses encoding a plurality of video data based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]); it fails to explicitly disclose determining an encoding status of a pre-selected number of pictures preceding the picture; and encoding a plurality of rows of video data and the plurality of rows are encoded.
However, Regunathan teaches encoding rows of video data and the plurality of rows are encoded (e.g. Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate encoding row/slice of video data as taught by Regunathan into the method of Song in order to provide an effective combination of error-resilience and compression efficiency.
Regarding Claim 10, Song discloses a system (e.g. Paragraph [0093, 0094]), comprising: at least one processor (e.g. Fig. 2A Rate Control Apparatus and Paragraph [0040])  and a memory module comprising a non-transitory computer readable storage medium storing a program for execution by the at least one processor (e.g. Paragraph [0001, 0016, 0019]), the program including instructions to: determine a number of encoded pictures in a set of pictures comprising a picture (e.g. abstract, Paragraph [0017], pre-set number of input frames); determining a skip assessment of the picture (e.g. Fig. 7 Step 1700 and Paragraph [0081]); and in response to one of the skip assessment and the encoding status (e.g. Fig. 7 Step 1700 and Paragraph [0081], said determining whether a picture is to be encoded based on at least one of the following two status, the skip assessment is disclosed in Fig. 7 Step 1700 and Paragraph [0081].), encoding a plurality of video data associated with the picture based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]).
Although Song discloses encoding a plurality of video data based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]); it fails to explicitly disclose encoding rows of video data and the plurality of rows are encoded.
However, Regunathan teaches encoding rows of video data and the plurality of rows are encoded (e.g. Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate encoding row/slice of video data as taught by Regunathan into the system of Song in order to provide an effective combination of error-resilience and compression efficiency.
Regarding Claim 19, Song discloses a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer (e.g. Paragraph [0001, 0016, 0019]) to perform a method of encoding of pictures associated with video data (e.g. Fig. 7), the method comprising: determine a number of encoded pictures in a set of pictures that includes a picture (e.g. abstract, Paragraph [0017]); determining an encoding status of a pre-selected number of pictures preceding the picture (e.g. abstract, Paragraph [0017], pre-set number of input frames is account for an encoding status of the picture); determining a skip assessment of the picture (e.g. Fig. 7 Step 1700 and Paragraph [0081]); and in response to one of the skip assessment and the encoding status (e.g. Fig. 7 Step 1700 and Paragraph [0081], said determining whether a picture is to be encoded based on at least one of the following two status, the skip assessment is disclosed in Fig. 7 Step 1700 and Paragraph [0081].), encode a plurality of video data associated with the picture based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]).
Although Song discloses encoding a plurality of video data based on the skip assessment (e.g. Fig. 8 Step 1320 and Paragraph [0084]); it fails to explicitly disclose encoding rows of video data and the plurality of rows are encoded.
However, Regunathan teaches encoding rows of video data and the plurality of rows are encoded (e.g. Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate encoding row/slice of video data as taught by Regunathan into the system of Song in order to provide an effective combination of error-resilience and compression efficiency.

Allowable Subject Matter
Claims 2-9, 11-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 09/07/2022 have been fully considered but they are not persuasive. All arguments have addressed in the Rejection sections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagori (US 2011/0255594), discloses quantization scale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485